DETAILED ACTION
Claims 1-4, 24, 29-37, 39-41 and 43-45 are pending as amended on  21 November 2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.

Response to Amendment and Arguments
Applicant’s amendment does not distinguish from  Sawdon in view of Tatum, Jr. in further view of  Van Zanten. 
Applicant’s arguments in light of the amendment  have been fully considered but are not persuasive.
Applicant argues that  Sawdon  and  Tatum, Jr. in further view of  Van Zanten  fail to teach the instantly claimed element of “ wherein  a circumscribing sphere encompassing the  carbon black aggregate has a diameter of up to about 3 micrometers” as amended.  The examiner disagrees.  As set in previous Office action, Sawdon teaches the extremely fine carbon particles form aggregates, and  the size of the carbon black aggregates is in the range of 10-250 nm (Example 1), which meets the claimed size of aggregates.
Thus the rejection over Sawdon, Tatum, Jr. and Van Zanten stands.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 24, 29-37, 39-41 and  43-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the carbon black aggregate" .  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
Claims 1-4,  24 , 29-37, 39-41  and 43-45 stand   rejected under 35 U.S.C. 103 as being unpatentable over Sawdon in view of Tatum,  Jr.,  as evidenced by Bailey, and further in view of Van Zanten,.
Regarding claims 1, 3-4, 24, 29-30, 35-37, 39-41 and 43-44 , Sawdon teaches a method comprises circulating  an oil-based  drilling fluid within a well (col.1, line 5-10 and col. 3,line 30-35), wherein the  drilling fluid is an invert-emulsion comprises carbon black particles (col.3, line 30-35 and 40-45) and has a conductivity of about 20000 µS/m (Example 1), i.e., about 0.02S/m, which meets the claimed conductivity of at most 0.02S/m; or 10000 µS/m (Example 3), i.e., about 0.01S/m, which meets the claimed conductivity of at most 0.01S/m of claim 30.
Sawdon teaches that the carbon black has a surface area of at least 500 m2/g (col.4, line 15-20) and is applied in an amount of 1.5 wt.% (Example 1), i.e., 5.26 lbs/bbl,  which meets the claimed amount,  thus the surface area loading factor of  at least about 2630 lbm2/gbbl calculated by the examiner, which overlaps with the claimed loading factor of claims 3, 35 and 36, and encompasses the claimed loading factor of claim 37. 
One of ordinary skill in the art at the time the invention was made would have found it obvious to utilize carbon black of the instantly claimed loading factor in the method of Sawdon since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Sawdon  further teaches that extremely fine carbon particles form aggregates, and  the size of the carbon black aggregates is in the range of 10-250 nm (Example 1), which meets the claimed size of aggregates; thus the carbon black particles is less than 250 nm, or less than 10 nm, which encompasses/overlaps with  the claimed particle  size.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include carbon black particles of  the instantly claimed size  range since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Sawdon further teaches formation of filtercake over formation rock under differential pressure (col. 2,  5-10), which  typically is at least about 1 MPa , i.e., about 145 psi, during drilling in a well bore  as evidenced by Bailey ([0042]), which encompasses the claimed pressure differential.
One of ordinary skill in the art at the time the invention was made would have found it obvious to circulate the drilling fluid of Sawdon under the instantly claimed differential pressure  since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Sawdon does not expressly teach the instantly claimed amount of  volatile content of the carbon black or the pore volume. 
Tatum, Jr. teaches that a carbon black of high electrical  conductivity has a low volatile content ranging from 0.5 to 2.0 wt.% (col. 2, line 40-43), and  a high structure ranging from 150 to 500 cubic centimeters per 100 grams as defined by DBP test (col.2, line 38-42 and col. 4, line 20-45). 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to include the carbon black of Tatum, Jr. in the method of Sawdon.  The rationale to do so would have been the motivation provided by the teachings of Tatum, Jr. that to do so would predictably provide high electrical conductivity (col. 2, line 40-43).  The volatile content of Sawdon  in view of Tatum, Jr.  overlaps with the claimed amount below 1, 0.85 or 0.7 wt.% ,  and the high structure encompasses the claimed range of pore volume, thus a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976).  See MPEP 2144.05.I.
Sawdon further teaches that the wellbore fluid has characteristics such as being a fluid and having a yield stress suitable for carrying mud solids and drilling cuttings, etc. (col.5, line 25-35).   
Neither Sawdon  nor  Tatum , Jr. teaches the claimed plastic viscosity and yield point of the wellbore fluid. 
Van Zanten teaches that an electrically conductive oil-based drilling fluid  may have a plastic viscosity  from 10 cp to 30 cp, which overlaps with the claimed plastic viscosity, and a yield point of from 1 lbs/1000ft2 to 50 lbs/1000ft2  ([0025]), which meets the claimed yield point. 
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to adjust the plastic viscosity  and yield point of the electrically conductive oil based drilling fluid of Sawdon and Tatum, Jr. to the range of van Zanten. The rationale to do so would have been the motivation provided by the teachings of van Zanten that to do so would provide a working drilling fluid  ([0025]).  
Sawdon does not expressly discloses the conductivity of the filtercake,  however, since Sawdon  in view of Tatum, Jr. and in further view of van Zanten  teach the same method of circulating the same fluid composition under the same pressure  as claimed, absent evidence to the contrary, one of ordinary skill  in the art would expect that the filtercake of the Sawdon,  Tatum, Jr.  and van Zanten  method  would exhibit the same conductivity  as claimed. 
Regarding claim 2,  Sawdon teaches operating logging tools in the wellbore (col. 1, line 65-col.2, line 10). 
Regarding claims 31-34,  Sawdon further exemplifies an oil-based fluid comprising carbon black exhibits a conductivity of about 15 µS/m (Example 32, i.e., about 0.000015S/m, which meets the claimed conductivity of claims 31 and 32, and abuts the claimed conductivity of claim 33.
It has been held that when the difference between a claimed invention and the prior art is the range or value of a particular variable, then a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. See MPEP 2144.05 Titanium Metals Corp of Am v Banner, 778 F2d 775, 783, 227 USPQ 773, 779 (Fed Cir 1985).
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
 	Regarding claim 45,  Sawdon  teaches that the carbon black is present in about 0.2 to 10% (col.3, line 40-45), which overlaps with  the claimed   amount.
One of ordinary skill in the art at the time the invention was made would have found it obvious to include carbon black particles of  the instantly claimed amount  since it has been held that in the case where the claimed ranges “overlap or lie inside range disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 f. 2d 257,191 USPQ 90(CCPA 1976). See MPEP 2144.05.I.
Generally, differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See MPEP 2144.05, In re Boesch, 617 F2d 272, 205 USPQ 215 (CCPA 1980); In re Aller, 220 F2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F2d 1403, 160 USPQ 809 (CCPA 1969).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766